DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2016/0133668 to Rothberg et al. (“Rothberg”).
 	Regarding claim 1, Rothberg teaches a sensor comprising: a pixel block including one of more pixels each configured to receive light and perform photoelectric conversion to generate an electrical signal (paragraph [0101] teaches pixels having an integrated photodetector with a number of photo detection structures and associated electronics), and 
an event detecting section configured to detect an event that is a change in electrical signal of each of the pixels (paragraph [0205] teaches detecting an event which is a detection of different wavelength or level of detected incident light); and
connection control section configured to switch connections between a plurality of the pixel blocks (see Figure 10B and paragraph [0249] teach switching the connection between pixel blocks of a column by selectively connecting a column to the readout circuit or disconnecting a column from the readout circuit).
Note that the above claim element, “…an event that is a change in electrical signal of each of the pixels…” is interpreted based on Applicant’s specification, for example in paragraph [0018] and [0023].  Paragraph [0018] of Applicant’s specification teaches that, “…electrical signals of pixels in which events have occurred…”  Based on this, Examiner finds that certain pixels are determined to have events based on the change in electrical signals of said certain pixels, but not that an event occurs only when there is a change in electrical signal in each of the pixels of an entire array.  Further, paragraph [0023] of Applicant’s specification teaches that in detecting an event, the device “detects…a photocurrent that is an electrical signal generated by photoelectric conversion in the pixel…”  “The pixel” is singular.  The teaching does not further describe that an event must be detected with respect to every pixel in the sense that every pixel in the array must show a change in electrical signal in order for an event to be detected.  Thus the above quoted claim element is interpreted to mean that whether an event (change in electrical signal) is present or not is decided with respect to each of the pixels, and if a change in electrical signal over a threshold is detected, then an event is detected with respect to the pixels that meet such criteria.  
Claim 10 is rejected similarly.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 5, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg as applied to claim 1 above, and further in view of U.S. Pub. No. 2008/0084341 to Boemler (“Boemler”).
 	Regarding claim 2, Rothberg teaches the sensor according to claim 1, but is silent on the connection control section connects the plurality of pixel blocks to combine photocurrents from the pixels in the plurality of pixel blocks.
	Boemler teaches combining the signals from pixels in a pixel block.  See paragraph [0049] and Figure 6 teaching, for example, combining the signals from blue pixels with a block of pixels which is in one column.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothberg with that of Boemler to combine photocurrent from a plurality of pixels within a block to speed up the readout process.  
 	Regarding claim 5, Rothberg teaches the sensor according to claim 1, but is silent on wherein the connection control section connects the plurality of pixel blocks to combine voltages corresponding to photocurrents from the pixels in the plurality of pixel blocks. 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothberg with that of Boemler to combine voltages from a plurality of pixels within a block to speed up the readout process.  
 	Regarding claim 9, Rothberg teaches the sensor according to claim 1, but is silent on further comprising: a transistor configured to transfer charges of the pixels. Rothberg uses gates instead of a standard transfer transistor.  Boemler teaches the use of a transfer transistor to transfer charges of the pixels (see paragraph [0002]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Rothberg with that of Boemler to use a transfer transistor to transfer charges of the pixels, thus utilizing standard 4T pixels such as described in Boemler.  
Allowable Subject Matter
Claim 3-4, 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664